The first question for decision is whether under the act of 1937 there is a statutory definition of motor vehicle, and if so then the question arises as to what that definition was intended to include. The majority opinion holds that there is no statutory definition of motor vehicle under the act of 1937 or prior acts, because the act of 1937 repealed all other definitions of motor vehicles in laws relating to licensing of vehicles, etc., and pitches its conclusion on the general definition of "motor vehicles." The purposes of the act of 1927 (Ga. L. 1927, p. 226), are stated in the caption of the act as follows: "An act to amend an act known as the "Georgia Motor-Vehicle Law,' approved November 30, 1918, and as amended by an act approved August 16, 1919, and as amended by an act approved August 15, 1921; to provide for a Commissioner of Vehicles; to define terms used; to provide for registration of motor vehicles, tractors, trailers, dealers, and manufacturers of motor-vehicles, and chauffeurs, and to provide fees for said registration; to describe number plates and provide for fastening them on certain vehicles; to provide for the regulation of lights and brakes to be used; to regulate the use of highways by vehicles registered in another State; to provide traffic regulations; to regulate size, weight, and type of wheels of certain vehicles; to provide for regulation of motor-vehicles by municipalities; to provide for the expense of registration and the disbursement of fees received; to prescribe duty and salary of registration clerk and salary of Commissioner of Vehicles; to prohibit throwing certain things on the highways; to provide for the enforcement and penalties for violation of this act; and to repeal all laws and parts of laws in conflict with this act, and for other purposes." The act of 1927 contained the following definitions: "`Vehicle' — Any contrivance used for *Page 602 
transportation of persons or property on public highways. `Motor-vehicle' — Any vehicle, except tractors, propelled by power other than muscular power, not operated exclusively on tracks. `Motor-cycle' — Any motor-vehicle having but two main wheels in contact with the ground, upon which the operator sits astride. A motor-cycle may carry a one-wheel attachment generally known as a sidecar. `Tractor' — Any self-propelled vehicle designed for use as a traveling power-plant or for drawing other vehicles, but having no provision for carrying loads independently. `Trailer' — Any vehicle without motive power, designed for carrying persons or property either partially or wholly on its own structure and for being drawn by aself-propelled vehicle, except those running exclusively on tracks. . . `Trucks' — `or non-passenger carrying motor vehicles' — A motor vehicle for the transportation of property." These definitions are embodied in the Code of 1933, § 68-101. At this point it is well to say that it seems undebatable that the legislature by the 1937 act intended to substitute the enactments therein as to fees and registration, etc., in lieu of the laws stricken and repealed thereby. It did not intend to discard the definitions, contained in the previous acts and the 1927 act codified, which were necessary then and now for the general
purposes of the previous acts and the act of 1927 codified and the limited purposes of the act of 1937. It seems to be reasonable to conclude that the legislature's intention was to retain all of the definitions contained in the 1927 act codified and previous acts, except as changed and added to by the act of 1937. There is a vast difference between the effect of amending a Code section and a legislative act uncodified. In amending a Codetitle by striking a section which provides for fees and providing for new fees, it does not matter whether the amendment explicitly states that the new section shall take the place of the old. The new section becomes a part of the title and the whole as amended must be followed. "Where a new section of a statute is substituted for an old one, other statutory provisions relating to the old one, and not inconsistent with the new one, remain in force and are applicable to the latter." 50 Am. Jur. § 553, p. 558. If it can be said that the act of 1927 superseded all previous acts, in that it was so comprehensive as to include all previous subject-matters, this is not true of the act of 1937, because it dealt with certain specific subject-matters and *Page 603 
not with the whole general subject-matter which had been codified and later amended. In the 1937 act, it is provided: "For the purpose of this act the following definitions shall apply: A. Motor-Bus. Any passenger-carrying motor vehicle having a passenger seating capacity of eight (8) or more persons. B. Trucks. A motor vehicle for the transportation of property, which shall include any self-propelled vehicle designed for use as a traveling power plant or for drawing other vehicles but having no provision for carrying loads independently, except what are known as farm tractors. C. Trailer. Any vehicle without motive power, designed for carrying persons or property either partially or wholly on its own structure and for being drawn by a self-propelled vehicle and operated over the public roads of this State." It will be observed that the definition of a motor bus
is a new definition, not included in the 1927 act, and simply distinguishes between automobiles and busses. The definition of a trailer was amended to provide that it should be operated over the highways. It is unthinkable that the legislature, by making these slight changes in the old definitions, intended to abandon the old ones and then proceed to fix fees and charges based on the old definitions, or based on general definitions, the meaning of which would be uncertain and subject to judicial determination at a future time. The fact that the 1937 law was not put in the place of the repealed sections in the Code Pocket Parts, but were placed under title 92 (Public Revenue) means nothing. Such placing was doubtless the result of the fact that by the reorganization act (Ga. L. 1931, p. 34, § 84), the duties of the commissioner of motor vehicles were transferred to the State revenue commission and the office of commissioner of motor vehicles was abolished. Be that as it may, it is not where the law is but what the law is that is important. It seems to me that the conclusion is demanded that there was no intention to abandon the definitions of the 1927 act by implication, and the citations of the majority opinion do not, to my mind, support its conclusion under the facts of this case. Shipp v. GeorgiaPower Co., 67 Ga. App. 867, 872 (21 S.E.2d 458), in which the Code definition of motor vehicle was followed.
The caption of the act of 1937 states that its intention is to amend title 68, chapter 68-2 of the Code of 1933 by striking all of section 68-211 "and inserting in lieu of *Page 604 
section 68-211 . . so as to provide a new schedule of fees for all motor vehicles, including automobiles, motorcycles, busses, trucks, trailers, and semi-trailers, ambulances, and hearses, etc." Section 4 of the act, which provides for the new schedule of fees, does not specifically state that it is enacted in lieu of the Code, § 68-211, but if there is a doubt as to the meaning of the act in this respect, the caption can be looked to, to ascertain the meaning of the act. It is not necessary that there be ambiguous terms or words in the act. State Board ofEducation v. Board of Education of Richmond County, 190 Ga. 588
(10 S.E.2d 369). "Where the later of two acts covers the whole subject-matter of the earlier one, not purporting to amend it, and plainly shows that it was intended to be a substitute for the earlier act, such later act will operate as a repeal of the earlier one, though the two are not repugnant." Thornton v.State, 5 Ga. App. 397 (63 S.E. 301), and cases cited. "It has been held that, while as a general rule a statute which revises the subject-matter of a former one works a repeal without express words to that effect, yet where the later act contains a provision like that contained in the act of 1879, to the effect that all laws and parts of laws in conflict with the act are thereby repealed. . . Whether this is so or not, we think it is clear that there can be no repeal by implication of a provision the subject-matter of which is not dealt with at all in the later act, and which is not in any way inconsistent with or repugnant to that act." Johnson v. Southern Mutual Building  LoanAssociation, 97 Ga. 622 (25 S.E. 358). The act of 1937 does not deal with the entire subject-matter of the act of 1927, and does not contain matter inconsistent with or repugnant to it. The majority opinion cites the case of City of Atlanta v.Goodman, 183 Ga. 834 (189 S.E. 829). In that case the legislature did not attempt to amend all or any part of a previous act. The act of 1935, which was held to have repealed a prior act codified, did not amend anything but was a comprehensive tax act passed as a substitute for existing laws on the subject.
The question then is, does the definition of a motor vehicle in the 1927 act (Code, § 68-101) include a trackless trolley? In my opinion, construing the definition in the light of the act as a whole, it does not. The first comprehensive act on the subject of registration of and regulation of operations of motor vehicles *Page 605 
was passed in 1910 (Ga. L. 1910, p. 90). The caption stated that it was "An act to regulate the running of automobiles, locomobiles, and other vehicles and conveyances of like character propelled by steam, gas, gasoline, electricity, or any power other than muscular power, upon the public and private roads of the State of Georgia." Section I of the act, among other things, stated that said vehicles would thereafter in the act be called "machines." In addition to the use of the word "machines," in section 9 the act uses the word "automobile," in my opinion synonymously with "machines." Section 2 provided that the owner of the machine should file with the Secretary of State a statement, among other things, of the name of the maker of the machine, factory number, style of machine and motor power. Section 7 provides: "That a person operating a machine shall, at request or on signal by putting up the hand or other sign of distress of a person riding, leading, or driving a restive horse or other draft animal, bring such machine immediately to a stop, and if traveling in the opposite direction, remain stationary so long as may be reasonable to allow such horse or animal to pass, and if traveling in the same direction, . . and in case such horse or animal appears frightened or the person operating such machine is requested to do so, such person shall cause the motor of the machine to cease running so long as shall be reasonably necessary to insure the safety of others." Construing this act as a whole, I think that it was meant to cover vehicles which were generally called automobiles. An automobile is a"self-propelled vehicle suitable for use on a street or roadway." 1 Blashfield's Cyclopedia of Automobile Law, p. 2, § 2. It was held in Memphis Street Railway v. Crenshaw, 165 Tenn. 536
(55 S.W.2d 758) that a trackless trolley is not an automobile. The act of 1915 (Ga. L. Ex. Sess. 1915, p. 107) was the next comprehensive act dealing with all or virtually all of the subject-matters contained in the act of 1910. This act, in my opinion, referred solely to self-propelled motor vehicles. It taxed passenger-carrying vehicles (except one) on a horsepower basis and non-passenger-carrying vehicles by weight. The act contemplated that all vehicles (except one kind) were self-propelled by cylinder motors. The National Automobile Chamber of Commerce ratings for horse-power and ton weight were declared to be the standard for determining the class of vehicles taxed. The exception referred to *Page 606 
was electrically operated vehicles used for pleasure. I think that it is obvious that what was intended was a self-propelled
vehicle, operated by a battery within the vehicle. I can find no indication in the 1915 act that the legislature intended to change the definition of the nature and kind of vehicles which it intended to tax by a change in the method of taxation, or scale of fees. The act of 1919 (Ga. L. 1919, p. 256), amended the 1915 and 1918 acts. It struck section 6 of the 1918 act which fixed the fees for the various vehicles, and substituted a new section which also fixed the fees. There is no indication in the act of 1919 that there was any intention of doing anything but change the fees. Another comprehensive act was passed in 1927 (Ga. L. 1927, p. 226). The caption of this act shows that the legislature did not regard the acts of 1915, 1918, 1919, and 1921 as superseded, although as to some of them the section as to fees was stricken and new sections on fees were added. The last paragraph of § 2 of the act of 1927 provides: "The National Automobile Chamber of Commerce horsepower-rating formula is hereby adopted as the standard for determining the horsepower of passenger-carrying vehicles." This provision is codified (§ 68-102). This formula provides for ascertaining the horsepower of a vehicle by a computation involving the number of cylinders in the motor of the vehicle and the size of the cylinder bores. Such a formula would not give the horse-power of a trackless trolley. In § 12, subparagraph (j) the act of 1927 provides that "The operator shall not use the cutout of a motor vehicle while on the highways of this State." This alone would not be conclusive, but it helps, along with other indications, to show what the legislature intended. Section 3 of the act of 1927 provides that the application for registration shall contain a description of the vehicle to be registered, including its model, which, so far as I know, does not apply to trackless trolleys in the sense that it is used in relation to automobiles. The act of 1927 as well as that of 1937 defined a trailer as being a vehicle without motive power of its own, designed for being drawn by a self-propelled vehicle, as pointed out above.
It is worthy of note that, where a special-type vehicle other than cylinder-operated vehicles was to be included, the General Assembly did not leave the classification and registration of such conveyance to be covered by the general definition of vehicle, but *Page 607 
went to the trouble to enumerate and provide for its registration. See Ga. L. Ex. Sess. 1915, p. 109, § 6, wherein it was provided that "for each electric-motor vehicle used for pleasure purposes" a fee of four dollars was to be paid. My conclusion then is, that the legislature in the act of 1927, in defining a motor vehicle, meant a self-propelled motor vehicle and that a trackless trolley is not included in that term because the power to operate it must come from without at the time ofoperation. I do not think that we can reach the conclusion that such trolleys are not within the definition, by getting rid of the statutory definition. Nor can we do so by saying that a trackless trolley is a streetcar because, if the definition of a motor vehicle included a streetcar, it would be a motor vehicle. Nor did the law permitting the trolleys to be substituted for streetcars furnish a reason for exempting them from the tax if they otherwise come within the definition, because the Code, § 94-1010, provides that nothing therein contained should exempt trackless trolleys and the operation thereof from any other taxes or licenses now imposed by law. The acts of the legislature did not in their definitions of motor vehicles, as construed from the contexts, include other than self-propelled vehicles. The court has just recently construed another act by its context, and this and similar cases are satisfactory authority for my conclusion.Gainesville Midland R. Co. v. Allen, 72 Ga. App. 736 (35 S.E.2d 12). The terms defined in the Code are to be construed in the light of the history and meaning of the various acts codified. I can see no indication in any act, codified or not codified, which evidences an intention on the part of the legislature to change the description of the general kind of vehicles taxed. All the changes are relative to other matters entirely, amounts of fees, or definitions of vehicles of the same kind as originally intended, which distinguish vehicles or take in others of the same nature as those already taxed.
While a New York court did not have the trackless-trolley question before it, it held that a motor vehicle, as defined by a New York statute, included what is generally known as an automobile, and nothing else. That statute defined motor vehicles as all vehicles propelled by any power other than muscularpower, with certain exceptions, none of which was a trackless trolley or similar vehicle. People v. Congress Radio Inc.,133 Misc. 542 (232 N. Y. Supp. 647). *Page 608